Citation Nr: 0636864	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial increased disability rating for an 
ilioinguinal nerve neuroma, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran served on active military duty from July 1997 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  Specifically, in that decision, the RO 
granted service connection for an ilioinguinal nerve neuroma 
and assigned a 10 percent evaluation.


FINDINGS OF FACT

1.  The veteran's ilioinguinal nerve neuroma is manifested by 
no more than severe or complete paralysis of the ilioinguinal 
nerve.  

2.  The veteran's scar, right hernia repair, is painful and 
tender to touch; the well-healed scar is superficial and 
three inches in length.  

3.  The veteran has not submitted evidence tending to show 
that his neuroma, with scarring is unusual, requires frequent 
periods of hospitalization or causes unusual interference 
with work other than that contemplated within the schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for ilioinguinal nerve neuroma have not 
been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2006); 
38 C.F.R. § 4.124(a) (Diagnostic Code 8630) (2006).

2.  The criteria for a separate 10 percent evaluation for 
scar, right hernia repair, have been met.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107 (West 2002 & 2006); 38 C.F.R. § 4.118 
(Diagnostic Code 7804) (2002, 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following the November 2005 Board decision, the RO issued a 
notification letter dated in February 2006 that properly 
provided notice of his claim and met all four elements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter 
provided the veteran with an update on the status of his 
claim, and specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  
Additionally, the veteran was asked to submit any evidence in 
his possession pertaining to his claim.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the pertinent evidence includes the 
veteran's service medical records, Form DD 214, post-service 
medical records, including a VA examination report dated in 
March 2006, and statements from the veteran in support of his 
claim.  As a VA examination and other medical evidence is of 
record, the Board finds no further VA examination necessary 
in this case.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  In a March 2006 letter, the RO advised the 
veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Ilioinguinal Nerve Neuroma

The veteran underwent a right inguinal hernia repair in July 
2000.  According to the service medical records, ilioinguinal 
nerve neuroma developed secondary to the right inguinal 
hernia.  The veteran applied for service connection after 
separation from service.  The June 2002 rating decision on 
appeal granted service connection for ilioinguinal nerve 
neuroma and assigned a 10 percent evaluation from September 
16, 2001 under Diagnostic Code 8630.  The veteran has 
appealed the initial evaluation assigned.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2006).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  At 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 8630, a noncompensable evaluation may 
be assigned for mild or moderate paralysis of the 
ilioinguinal nerve.  A 10 percent evaluation is assigned for 
severe to complete paralysis of the ilioinguinal nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8630.  As noted above, the 
veteran is already assigned a  10 percent under Diagnostic 
Code 8630.  Thus, he is receiving the maximum evaluation 
available under that code or comparable codes.  See 38 C.F.R. 
§§ 4.123, 4.124a (2006).

Other diagnostic codes that are potentially for applicable 
are scarring or skin disabilities under 38 C.F.R. § 4.118.  
Effective August 30, 2002, the schedule for evaluating skin 
disabilities was revised.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. seq. (2006).  In a January 2004 SSOC, the RO 
advised the veteran of the amended criteria and he has not 
responded with additional evidence.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See 
Bernard, supra.

According to the relevant rating criteria effective prior to 
August 30, 2002, evidence that a superficial scar is tender 
and painful on objective demonstration results in the 
assignment of a 10 percent disability evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  This evaluation is the 
highest rating allowable pursuant to this Diagnostic Code.

Effective since August 30, 2002, evidence a superficial scar 
which is painful on examination warrants the grant of a 10 
percent disability evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  A superficial scar is one that is not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Note 1 following Diagnostic Code 7804 (2006).

Upon review, separation examination dated in May 2001 
specifically noted that the veteran's hernia repair scar was 
very sensitive to touch.  The March 2006 VA examination 
report indicated that the veteran complained of a pain and 
tenderness over his hernia repaired scar.  The examiner found 
the scar to be well-healed, but tender to touch in the area 
around the scar.  The scar was superficial with no underlying 
tissue damage.  

Based on the above medical evidence, a separate 10 percent 
evaluation is warranted for scar, right hernia repair, under 
both the former and current rating criteria of Diagnostic 
Code 7804.  38 C.F.R. § 4.118 (2002 & 2006).  However, there 
is no evidence that the scar exceeds 12 inches (or one foot) 
to warrant a 20 percent evaluation under Diagnostic Code 
7801.  38 C.F.R. § 4.118 (2006).  Indeed, the March 2006 VA 
examiner measured the scar as three inches in length.  In 
addition, his symptomatology does not warrant consideration 
under any other diagnostic code.  As such, a 10 percent 
evaluation, but no higher, is warranted for scar, right 
hernia repair, under Diagnostic Code 7804. 

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service-connected scar, right hernia 
repair, or ilioinguinal nerve neuroma been more than 10 
percent disabling.  As such, staged ratings are not 
warranted.

In sum, a higher initial evaluation for ilioinguinal nerve 
neuroma under Diagnostic Code 8630 is not warranted; however, 
a separate 10 percent evaluation for scar, right hernia 
repair, is warranted under Diagnostic Code 7804.  

Extraschedular

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his ilioinguinal nerve neuroma or 
residuals scar and there is no objective evidence of marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

An evaluation in excess of 10 percent for ilioinguinal nerve 
neuroma is denied.

A separate 10 percent evaluation, but no higher, for hernia 
repair scar is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


